                 Case 4:20-cv-00154-DCB Document 18 Filed 06/19/20 Page 1 of 2



     David A. Chami, #027585
1    PRICE LAW GROUP, APC
     8245 N. 85th Way
2
     Scottsdale, AZ 85258
3    T: (818) 600-5515
     F: (818) 600-5415
4    david@pricelawgroup.com
     Attorneys for Plaintiff,
5    Jeffrey Tucker
6

7                                 UNITED STATES DISTRICT COURT

8                                     DISTRICT OF ARIZONA

9

10   Jeffrey Tucker,                              Case No.: CV-20-154-TUC-DCB

11                   Plaintiff,

12          v.                                    NOTICE OF SETTLEMENT AS TO
                                                  DEFENDANT MIDLAND CREDIT
13
     Midland Credit Management, Inc.,             MANAGEMENT, INC.
14
                     Defendant.
15

16

17
            NOTICE IS HEREBY GIVEN that Plaintiff Jeffrey Tucker and Defendant
18
     Midland Credit Management, Inc. (“Midland”), have settled all claims between them
19

20   in this matter. The parties are in the process of completing final settlement documents

21   and expect to file a Stipulated Dismissal with Prejudice within the next (60) days.
22
     Plaintiff requests that the Court vacate all pending deadlines and hearings in this matter
23
     as to Defendant Midland. Plaintiff also requests that the Court retain jurisdiction for any
24

25   matters related to completing and/or enforcing the settlement.
26

27

28




                                                 -1-
               Case 4:20-cv-00154-DCB Document 18 Filed 06/19/20 Page 2 of 2




1    DATED: June 19, 2020                         PRICE LAW GROUP, APC
2
                                                  By:/s/ David A. Chami
3                                                 David A Chami, #027585
                                                  T: (818) 600-5515
4                                                 david@pricelawgroup.com
5
                                                  Attorneys for Plaintiff,
                                                  Jeffrey Tucker
6

7

8                                    CERTIFICATE OF SERVICE
9           I hereby certify that on June 19, 2020, I electronically filed the foregoing with the Clerk
10   of the Court using the ECF system, which will send notice of such filing to all attorneys of
11   record in this matter.
12

13                                                /s/ _Roxanne Harris___

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -2-
